In an action by the plaintiff wife for a separation, in which judgment was rendered on September 22, 1953 after trial, granting her a separation and directing the defendant husband to pay her alimony of $75 a week, the defendant appeals from an order of the Supreme Court, Westchester County, dated May 31, 1961, which referred to an Official Referee of the Supreme Court, for hearing and report, both the defendant’s motion to reduce such alimony to $5 a week and the plaintiff’s cross motion for a counsel fee to oppose defendant’s said motion for the reduction. Appeal dismissed, without costs. An order of reference to hear and report is not appealable. We have considered the merits of the appeal, however, and if we did not dismiss we would have affirmed the order in any event. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.